J-S64027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN ELLIS RICHARDSON                      :
                                               :
                       Appellant               :   No. 683 WDA 2019

          Appeal from the Judgment of Sentence Entered April 1, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0016855-2013


BEFORE:      BOWES, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                          FILED FEBRUARY 26, 2020

        John Ellis Richardson appeals from the judgment of sentence, entered

in the Court of Common Pleas of Allegheny County, imposed after he was

found in violation of probation.         After review, we vacate his judgment of

sentence and remand for resentencing.

        On January 14, 2014, the Commonwealth charged Richardson with

possession of a firearm prohibited (“count one”),1 possession of a firearm with

manufacturer number altered (“count two”),2 receiving stolen property,3

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 6105(a)(1).

2   18 Pa.C.S.A. § 6110.2(a).

3   18 Pa.C.S.A. § 3925(a).
J-S64027-19



firearms not to be carried without a license,4 and escape.5 On June 30, 2014,

in a non-jury trial, the Honorable David R. Cashman found Richardson guilty

on all charges except receiving stolen property. 6 On July 29, 2014, the court

sentenced Richardson to consecutive seven-year terms of probation on counts

one and two. The court imposed no further penalty (NFP) on the remaining

convictions.

        On July 9, 2018, following a hearing, Judge Cashman found Richardson

in violation of his probation and imposed a new sentence on count one of one

year of restrictive intermediate punishment followed by four years of

probation, and NFP on all other counts. On June 25, 2018, Richardson was

convicted of additional crimes. On April 1, 2019, Judge Cashman again found

Richardson in violation of his probation. The court imposed identical terms of

54 to 108 months’ imprisonment followed by one year of probation on counts

one and two.



____________________________________________



4   18 Pa.C.S.A. § 6106(a)(1).

5   18 Pa.C.S.A. § 5121(a).

6 We note Judge Cashman states he found Richardson guilty following a non-
jury trial on June 30, 2014, see N.T. Sentencing Hearing, 7/29, 2014, at 12
(“on June 30, 2014 at a non-jury trial[,] I found you guilty”), whereas
Richardson claims he pleaded guilty on July 29, 2014. Brief of Appellant, at 7
(“Richardson entered a guilty plea on July 29, 2014”). We are unable to
confirm which account is accurate, as there are no transcripts of either a non-
jury trial or a plea hearing in the record. This fact, however, is immaterial to
our disposition of the instant appeal.

                                           -2-
J-S64027-19



      On April 10, 2019, Richardson filed a motion to modify sentence. On

May 1, 2019, before the court ruled on the motion, Richardson timely filed a

notice of appeal.    On August 6, 2019, the court filed an opinion without

requiring Richardson to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b). Therein, Judge Cashman stated “he

agreed with Richardson that the sentence imposed upon him at [c]ount 2 was

illegal” and requested this Court vacate his sentence and remand the case for

further proceedings. See Trial Court Opinion, 8/9/19, at 1–2.

      Richardson raises the following claim on appeal:

      Must the judgment of sentence in this probation revocation case
      be vacated and the case remanded for a new sentencing hearing
      because the revocation imposed at [c]ount 2, [imposing a term
      of] incarceration of 54 to 108 months following a year of
      probation[] is illegal? Specifically, when a sentence of [NFP] is
      imposed by a revocation court, is it illegal for the revocation court
      to impose a sentence on that count at a subsequent revocation
      hearing?

Brief of Appellant, at 6.

      Instantly, we apply the following standard of review:

      In considering an appeal from a sentence imposed following the
      revocation of probation, our review is limited to determining the
      validity of the probation revocation proceedings and the authority
      of the sentencing court to consider the same sentencing
      alternatives that it had at the time of the initial sentencing.
      Revocation of a probation sentence is a matter committed to the
      sound discretion of the trial court and that court’s decision will not
      be disturbed on appeal in the absence of an error of law or an
      abuse of discretion.

Commonwealth v. Williams, 997 A.2d 1205, 1208 (Pa. Super. 2010)

(citations and quotations omitted).

                                      -3-
J-S64027-19


      Richardson asserts the court erred as a matter of law by imposing a

sentence following the revocation of probation on count two, on which the

court had previously imposed a NFP sentence. See Brief of Appellant, at 14

(“[T]he sentence imposed upon [Richardson at [c]ount [two] was illegal[.]”);

see also Brief of Appellee, at 5 (“The Commonwealth agrees with

[Richardson] and the . . . court that [Richardson’s sentence at count [two] is

illegal.”) (capitalization adjusted). We also agree.

      The Double Jeopardy Clause protects against, inter alia, “multiple

punishments for the same offense.” Commonwealth v. Farrow, 168 A.3d
207, 214 (Pa. Super. 2017). Following conviction, “[D]ouble [J]eopardy does

not automatically attach upon the imposition of sentence, but rather is a

function of a defendant’s expectation of finality[.]”    Commonwealth v.

Postell, 693 A.2d 612, 614 (Pa. Super. 1997). This Court previously found it

reasonable for an individual on probation to conclude his NFP sentence was

final after the period for modifying his sentence ended. See Williams, supra

at 1210 (concurring that NFP sentences afford appellant on probation “an

expectation of finality[—]one that would not have existed with respect to

probationary sentences which, by their very nature, remain subject to

modification[.]”). As a result, we held the Double Jeopardy Clause deprives

“a probation revocation court [of] the authority to re-sentence an offender on

a final [NFP] sentence after the period for altering or modifying the sentence

has expired.” Id.


                                     -4-
J-S64027-19


     The period for modifying Richardson’s NFP sentence on count two

expired on August 8, 2018. Consequently, on April 1, 2019, Judge Cashman

was, as a matter of law, without authority to re-sentence Richardson on count

two. Williams, supra at 1210. We, therefore, vacate Richardson’s judgment

of sentence and remand the matter to the trial court for further proceedings

on these counts.

     Judgment of sentence vacated and case remanded for resentencing

consistent with this memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/2020




                                    -5-